Citation Nr: 0015812	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  98-18 620	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for an eye disorder.

4.  Entitlement to service connection for skin disorder.

5.  Entitlement to service connection for an ulcer.

6.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
multiple degenerative joint disease with disc disease, 
claimed as arthritis and a back disorder.

7.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 10 percent 
disabling.

8.  Entitlement to an increased rating for subacromial 
bursitis of the right shoulder, currently rated as 10 percent 
disabling.

9.  Entitlement to an increased rating for hypertension, 
currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Crawford, Counsel



INTRODUCTION

The veteran had active service from January 1955 to February 
1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision.

In August 1999, the veteran submitted additional medical 
reports in an attempt to substantiate his claims.  The newly 
submitted reports primarily pertain to the veteran's 
thyroidectomy and prostate cancer disorders.  Service 
connection for these disorders was denied in a June 1999 
rating action and appeals as to these issues have not yet 
been perfected.  However, the medical reports contain 
clinical notations associated with diabetes mellitus, 
depression, and hypertension.  The veteran also did not waive 
his right to initial RO review of this evidence.  Therefore, 
the issues of entitlement to service connection for diabetes 
mellitus and entitlement to an increased rating in excess of 
10 percent for PTSD, and hypertension are addressed in the 
remand portion of the decision.  The issue of entitlement to 
an increased rating for a right shoulder disability is also 
addressed in the remand portion of the decision.  

However, because the medical reports are not pertinent to the 
veteran's other disorders on appeal or are duplicative of 
reports previously considered by the RO, the Board finds that 
the provisions of 38 C.F.R. § 20.1304 (1999) do not prohibit 
rendering a decision with respect to those matters.  


FINDINGS OF FACT

1.  The medical evidence does not tend to demonstrate a nexus 
between the veteran's respiratory problems and the veteran's 
service.

2.  The medical evidence does not establish that the veteran 
has an eye disability contemplated by VA regulation, and in 
the alternative, if an eye disorder is present, the medical 
evidence does not tend to demonstrate a nexus between it and 
the veteran's service.

3.  The medical evidence does not tend to demonstrate a nexus 
between the veteran's skin disorder and service.

4.  The medical evidence does not tend to demonstrate a nexus 
between the veteran's ulcer and service.

5.  In June 1990, service connection for multiple 
degenerative joint disease with disc disease of the lumbar 
spine was denied.  The veteran did not appeal.

6.  Subsequent to 1990, the evidence consists of numerous VA 
outpatient treatment reports and a hearing transcript.  

7.  The hearing report evidence is not new.  Although the 
medical evidence is new, it does not bear directly and 
substantially upon the specific matter under consideration, 
and is not by itself, or in connection with evidence 
previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The veteran's claim for entitlement to service connection 
for respiratory problems is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999). 

2.  The veteran's claim for entitlement to service connection 
for an eye disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999).

3.  The veteran's claim for entitlement to service connection 
for a skin disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999).

4.  The veteran's claim for entitlement to service connection 
for an ulcer is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.159 (1999).

5.  The June 1990 RO determination denying service connection 
for multiple degenerative joint disease with disc disease is 
final, and new and material evidence to reopen that claim has 
not been submitted.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The veteran seeks service connection for a respiratory 
disorder, eye problem, skin disorder, and an ulcer.  For 
service connection, a person who submits a claim for benefits 
under a law administered by the Secretary shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994).  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of Section 5107(a).  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). 

Generally, for a service-connection claim to be well 
grounded, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd sub nom. Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997), cert. denied, 118 S.Ct. 2348 
(1998).

The second and third elements necessary to render a service 
connection claim well-grounded can be satisfied by (a) 
evidence that a condition was noted during service or during 
an applicable presumption period; (b) evidence of post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
Savage v. Gober, 10 Vet. App. 488 (1997).

To be considered well grounded, a claim must be more than an 
allegation; there must be some supporting evidence.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  Where the 
determinative issue involves medical causation or medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93; Heuer v. Brown, 7 Vet. App. 379 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence in support of 
the claim is presumed.  Robinette v. Brown, 8 Vet. App. 69 
(1995).

After reviewing the evidence of record, the Board finds that 
the veteran has failed to submit well-grounded claims for 
service connection for a respiratory disorder, eye problem, 
skin disorder, and an ulcer.  There is no medical evidence of 
record tending to create a nexus between any of the 
aforementioned disorders and service or any events of 
service. 

In the absence of any evidence tending to demonstrate a nexus 
between the claimed disabilities and service, the claims for 
entitlement to service connection for a respiratory disorder, 
eye problem, skin disorder, and an ulcer are not well 
grounded.  Therefore, the VA does not have a duty to assist 
the veteran in any further development of these claims.  
38 U.S.C.A. § 5107(a); Morton v. West, 12 Vet. App. 477 
(1999); Epps v. Gober, 126 F.3d. 1464; Grottveit, supra; 
38 C.F.R. § 3.159(a).  VA also has fulfilled its duty to 
inform the veteran of evidence needed to substantiate his 
claim.  See Brewer v. West, 11 Vet. App. 228 (1998) (Even if 
the claimant has not submitted a well-grounded claim, VA is 
obliged to advise the claimant to attempt to obtain medical 
evidence that may complete an application for benefits.); 
Robinette v. Brown, 8 Vet. App. 69.

Respiratory disorder

In this matter, the Board acknowledges that service medical 
records show that the veteran received treatment for 
bronchitis in 1964 and that VA outpatient treatment reports 
show that in 1977, 1985, and 1987 the veteran received 
treatment for bronchitis and upper respiratory infections.  
An August 1989 VA examination report also documents the 
veteran's assertion of having a respiratory infection the 
week before and records a diagnosis of acute bronchitis and 
medical reports thereafter show complaints of shortness of 
breath.  However, although service medical records show 
treatment for bronchitis, the clinical entries recorded 
during service, as well as the annual and discharge 
examination reports, also show that clinical evaluation and 
reports of chest x-rays were normal.  Thus, although the 
veteran received treatment for bronchitis during service, the 
evidence does not tend to show that any bout with bronchitis 
or treatment received resulted in a chronic disability.  
Additionally, the post-service medical evidence does not tend 
to create a nexus between the veteran's post-service 
bronchitis and any in-service bout of bronchitis.  In fact, 
except for the veteran's assertions, the medical evidence is 
silent in this respect.  As such, although there is 
sufficient evidence to satisfy the first two elements of a 
well grounded claim under section 3.303, because the veteran 
has not submitted sufficient evidence of nexus between the 
present disability and in-service symptomatology, the claim 
is not well grounded.  There is no medical opinion indicating 
that the veteran's post-service bronchitis is related to the 
bronchial infections that he had in service.  Further, even 
if his in-service symptoms appear to be very similar to the 
symptoms that he reported post-service, there is a complete 
absence of medical evidence showing a common underlying cause 
of those symptoms.  See Hodges v. West, 13 Vet. App. 287 
(2000).  

The Board further acknowledges that at his personal hearing 
in March 1999, the veteran testified that his respiratory 
disorder began in service, while working as an instructor.  
At that time, he had air of the lungs, and as a result of his 
lung disorder, he uses an inhaler.  However, in spite of the 
testimony provided, the veteran is not competent to create an 
etiological nexus between his current disability and service.  
See Chelte v. Brown, 10 Vet. App. 268, 271 (1997); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

Eye disorder

For this claim, the Board acknowledges that service medical 
records show that the veteran, on a 1964 Report of Medical 
History, checked that he had eye trouble, and in June 1968 
complained of adverse symptoms associated with a sunburn of 
the eyes.  However, subsequent clinical entries, as well as 
the reports of annual and discharge examinations, show normal 
findings associated with the eyes.  It is also acknowledged 
that a DD Form 741 shows that a diagnosis of presbyopia--
bifocals recommended was initially noted in 1981 and that VA 
outpatient treatment reports thereafter show treatment for 
decreased vision and indicate a history of glaucoma.  
However, the Board points out that the service medical 
records do not indicate the presence of a chronic eye 
disability, and, if present, not one of the veteran's post-
service medical reports attribute his glaucoma to service or 
any events of service.  

The textbook material entitled, "Diseases of the Eye," is 
also acknowledged.  Nonetheless, the Board notes that this 
material is insufficient to render the veteran's claim well 
grounded.  This evidence merely provides general information 
associated with diseases of the eye, such as degeneration of 
the corneas and corneal dystrophy.  It does not furnish 
medical evidence that is specific with regard to the causal 
link between a veteran's current eye disability and service 
for purposes of establishing a well grounded claim for 
service connection.  Sacks v. West, 11 Vet. App. 314 (1998).

Additionally, with regard to the presbyopia disorder, VA 
regulation provides that service connection may not be 
allowed for a refractive error of the eyes, as it is 
considered to be a congenital or developmental abnormality 
and not a disease within the meaning of applicable 
legislation referable to service connection.  38 C.F.R. 
§§ 3.303(c), 4.9.  See Winn v. Brown, 8 Vet. App. 510, 516 
(1996), and cases cited therein.  The Board also acknowledges 
that the veteran's post-service medical reports advise him to 
obtain annual visual examinations to detect difficulties 
which may occur as a result of his non-service connected 
diabetes mellitus.  In this regard, the Board notes that as 
service connection for diabetes mellitus is not in effect, 
the provisions of 38 C.F.R. § 3.310(a) are inapplicable.  
Additionally, in any event, service connection may not be 
granted on the possibility of incurring a future disability.  
In order to establish entitlement to service connection, 
there must be evidence of disease or injury in service and a 
present disability which is attributable to such disease or 
injury.  Where there is no evidence of, or allegation of, 
current disability associated with events in service, the 
claim is not well grounded.  Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  

At his personal hearing in March 1999, the veteran testified 
that his eye disorder had its onset in service.  In the 
1960's, he recalled he had water of the eyes and received eye 
drops.  In spite of the veteran's testimony presented, his 
claims remain not well grounded.  Without competent, 
supporting documentation, these statements fail to meet the 
burden imposed by section 5107(a).  Evidence that requires 
medical knowledge must be provided by someone qualified as an 
expert by knowledge, skill, experience, training, or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492.  

Skin disorder

With respect to the veteran's skin disorder, VA outpatient 
treatment reports reflect that a diagnosis of atopic 
dermatitis was made in June 1986, and on VA examination in 
February 1997, diagnoses rendered included chronic tinea 
pedis.  

At the outset, the Board acknowledges the veteran's 
assertions that his skin disorders resulted from in-service 
Agent Orange exposure.  Regarding presumptive service 
connection, however, the medical evidence fails to show that 
a diagnosis included within the specified presumptive 
diseases in 38 U.S.C.A. § 1116(a)(3) (West 1991); 
38 C.F.R. § 3.307(a)(6)(iii), 3.309(e) (1999) has been made.  
Thus, in-service exposure to Agent Orange cannot be presumed, 
and therefore the veteran's claim is not well grounded.  

Additionally, the veteran's claim is not well grounded on a 
direct basis.  The medical evidence does not indicate an 
etiological relationship between the veteran's disorders and 
service.  As previously noted, a diagnosis of atopic 
dermatitis was made in June 1986, and on VA examination in 
February 1997, the diagnoses included chronic tinea pedis.  
However, the veteran's service medical records are devoid of 
any adverse findings associated with a skin disorder, and 
even though the post service medical evidence contains the 
aforementioned diagnoses and show treatment for the disorder, 
not one of the reports reference service or any events of 
service, to include any claimed Agent Orange exposure.  As 
such, the claim is not well grounded.

At his personal hearing in March 1999, the veteran testified 
while in service he had a "chemical drainage" and blisters 
of the legs, hands, and feet.  However, as previously noted, 
there is no competent evidence of record tending to create a 
nexus between the veteran's current skin disorder and skin 
symptomatology in service, or any claimed in-service Agent 
Orange exposure.  As such, despite his assertions presented 
on appeal, the claim remains not well grounded.

Ulcer

The claim for service connection for an ulcer is also not 
well grounded.  As previously noted, there is no competent 
evidence indicating a nexus between the veteran's disorder 
and service.  The service medical records are silent for 
complaints and treatment associated with an ulcer, and even 
though the post-service medical reports document a gastric 
ulcer in 1993 and record a diagnosis of gastritis, not one of 
the reports attributes the disorder to service or any events 
from service.  The veteran's claim therefore is not well 
grounded.  

At his personal hearing in March 1999, the veteran also 
stated that his ulcers developed in the 1960s.  In spite of 
the veteran's testimony presented, his claims remain not well 
grounded.  Again, without competent, supporting 
documentation, the statements fail to meet the burden imposed 
by section 5107(a).  Grottveit and Espiritu, both supra.

Additional Matter

Regarding the service connection claims, the Board is 
cognizant that the veteran was awarded the Combat Infantry 
Badge and Bronze Service Medal.  It is also acknowledged that 
38 U.S.C.A. § 1154(b) relaxes the evidentiary requirements 
for adjudication of certain combat-related VA-disability-
compensation claims.  See Velez v. West, 11 Vet. App. 148, 
153 (1998) (citing Jensen v. Brown, 19 F.3d 1413, 1416-17 
(Fed. Cir. 1994); Caluza, 7 Vet. App. at 507; Chipego v. 
Brown, 4 Vet. App. 102, 105 (1993); Sheets v. Derwinski, 2 
Vet. App. 512, 515 (1992); Smith (Morgan) v. Derwinski, 2 
Vet. App. 137, 140 (1992)).  The United States Court of 
Appeals for Veterans Claims (Court), however, has held that 
the application of Section 1154(b) is largely superfluous 
when determining well groundedness, as the credibility of the 
veteran's assertions is presumed.  Arms v. West, 12 Vet. 
App. 188 (1999).  Moreover, Section 1154(b) does not obviate 
the requirements of Caluza.  A combat veteran who uses lay 
testimony to show incurrence or aggravation must nevertheless 
generally proffer medical evidence to establish a current 
disability and its nexus to service because "lay persons are 
not competent to offer medical opinions".  Grottveit, 5 Vet. 
App. at 93; Meyer v. Brown, 9 Vet. App. 425, 429 (1996); 
Grivois, 6 Vet. App. at 140; Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also Collette v. Brown, 82 F.3d 
389, 392 (1996); Ceasar v. West, 195 F.3d 1373 (Fed. Cir. 
1999); Kessel v. West, 3 Vet. App. 9 (1999).  Thus, in spite 
of the veteran's combat status, his claims are denied.


New and Material Evidence

By a June 1990 rating action, service connection for 
degenerative arthritis with disc disease of the lumbar spine 
was denied.  The RO determined that the disorder was not 
incurred in service or aggravated during service.  In 
rendering that determination, the RO considered the veteran's 
service medical records; VA examination report conducted in 
1989; and medical reports from Moncrief Army Hospital dated 
from 1981 to 1989.  The veteran did not perfect an appeal of 
this denial.

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification; otherwise, the 
determination becomes final and it may not thereafter be 
reopened unless new and material evidence is presented with 
respect to the denied claim.  38 U.S.C.A. §§ 5108, 7105(c); 
38 C.F.R. § 3.156.   

New and material evidence means evidence not previously 
submitted to agency decision-makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Court has held that the Board must perform a three-step 
test when evaluating a claim to reopen a final denial under a 
new and material analysis.  First, it must first determine 
whether the veteran has presented new and material evidence 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, it must determine whether, based upon 
all the evidence of record in support of the claim, presuming 
its credibility, (see Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995)), the claim as reopened (and as distinguished from 
the original claim) is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  Third, if the claim is well grounded, the Board 
may then proceed to evaluate the merits of the claim but only 
after ensuring that the duty to assist under 38 U.S.C.A. § 
5107(a) has been fulfilled.  Elkins v. West, 12 Vet. App. 209 
(1999).

Evidence submitted subsequent to the June 1990 denial 
consists of an April 1989 medical statement from D.B., M.D., 
noting that because of the veteran's extensive spine surgery, 
he would no longer be able to perform his usual job, and 
numerous VA medical reports, including duplicate copies of 
service medical records, dated from 1974 to 1990, showing 
treatment for symptoms associated with his back disorder.  
The treatment reports generally show that the veteran 
underwent a lumbar puncture, myelogram computed tomography, 
and a decompression laminectomy at two levels, L4-L5 and L5, 
S1.  The reports also show participation in physical therapy.  
Diagnoses made include lower back pain and spinal stenosis of 
L4-L5.

Also of record is a July 1992 VA examination report, 
reflecting a diagnosis of osteoarthritis of the lumbar spine 
with nerve root compression, back surgery with temporary 
relief and residuals.  Thereafter, VA hospital and outpatient 
treatment reports dated from 1991 to 1997 show continuous 
treatment for low back pain.  Medical reports submitted in 
August 1999, dated from 1993 to 1999, do not reference the 
veteran's back disorder. 

After reviewing the foregoing medical evidence, the Board 
finds that although it is new, in that it was not of record 
at the last final disallowance of the claim, the newly 
submitted evidence is not material.  The evidence does not 
bear directly and substantially upon the specific matter 
under consideration.  Indeed the reports show that the 
veteran received treatment for back problems subsequent to 
service; nonetheless, the reports do not indicate that the 
veteran's disorder was incurred in or aggravated by service.  
They merely show that the veteran receives treatment for a 
back disorder.  As such, the medical reports are not 
material, as they do not bear directly and substantially upon 
the specific matter under consideration.  38 C.F.R. § 3.156.

At his personal hearing in March 1999, the veteran testified 
that he had arthritis of the back and underwent operations in 
1989 and 1994.  He also stated that he had swelling, muscle 
spasms, and decreased range of motion of the back.  Regarding 
the veteran's testimony, the Board finds that this evidence 
is not new because the veteran's contentions are merely 
duplicative and redundant of statements previously considered 
by the RO in 1990.  Thus, new and material evidence in this 
respect has not been submitted.  Anglin v. West, 203 F. 3d 
1343, 1347 (Fed. Cir. 2000); Vargas-Gonzalez v. West, 12 Vet. 
App. 321 (1999); Smith (Russell) v. West, 12 Vet. App. 312, 
314 (1999).  Additionally, in any event, the veteran's 
statements are not probative to reopen his claim.  Lay 
persons are not competent to offer a medical opinion.  Moray 
v. Brown, 5 Vet. App. 211, 214 (1993) (lay assertions of 
medical causation cannot serve as the predicate to reopen a 
claim under 38 U.S.C.A. § 5108).

For the reasons stated above, the Board finds that new and 
material evidence to reopen the claim for entitlement to 
service connection for multiple degenerative arthritis and 
disc disease of the lumbar spine has not been submitted.  It 
is also noted that in accordance with Graves v. Brown, 8 Vet. 
App. 522 (1996), the veteran has been apprised of evidence 
necessary to complete his application.  See also Robinette v. 
Brown, 8 Vet. App. 69.  The veteran's appeal is denied.


ORDER

The claim for entitlement to service connection for a 
respiratory disorder is denied.

The claim for entitlement to service connection for an eye 
disorder is denied. 

The claim for entitlement to service connection for a skin 
disorder is denied. 

The claim for entitlement to service connection for ulcers is 
denied. 

New and material evidence having not been submitted, the 
denial of service connection for degenerative joint disease 
with disc disease, claimed as arthritis and a back disorder, 
remains final.  The appeal to reopen the claim is denied.


REMAND

As noted in the INTRODUCTION section, in August 1999 the 
veteran submitted additional evidence to support his claims.  
The VA outpatient treatment reports reference the veteran's 
diabetes mellitus, hypertension, and depression associated 
with service-connected PTSD.  The reports also show treatment 
for complaints associated with the right hand.  During the 
appeal, the veteran has complained of difficulty of the right 
hand, including difficulty with writing, and service 
connection is in effect for a disability of the right 
shoulder.  In light of the newly submitted evidence and the 
evidence previously of record, the Board finds that 
additional evidentiary and procedural development is 
warranted.  38 C.F.R. § 20.1304(c).

The veteran's last examinations for compensation purposes 
were conducted in 1997.  The VA has a duty to assist the 
veteran in the development of facts pertinent to his claims.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.103.  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  To constitute a useful 
and pertinent rating tool, rating examinations must be 
sufficiently contemporaneous to allow adjudicators to make an 
informed decision regarding the veteran's current level of 
impairment.  Caffrey v. Brown, 6 Vet. App. 377 (1994).

In order to fully assist the veteran in the development of 
his case and extend to the veteran every equitable 
consideration, this case is therefore REMANDED for the 
following:

1.  The RO should contact the veteran and 
ask him to identify any physicians and 
medical facilities from which he has been 
treated or evaluated for his service-
connected disabilities since 1997, which 
have not previously been identified.  
After any further necessary information 
and authorization are obtained from the 
veteran, the RO should obtain copies of 
pertinent medical records, VA or private, 
and incorporate them into the veteran's 
claims folder.

2.  Thereafter, the RO should schedule a 
psychiatric examination to determine the 
severity of the veteran's PTSD 
disability.  The veteran's claims folder 
must be provided to the examiner for 
review in conjunction with the 
examination.  All indicated studies 
should be conducted in conjunction with 
the examination, and the results made 
available to the examiner for review.  
The examination report should include a 
full description of the veteran's 
complaints, behavior information, and 
mental competency.  All findings should 
be recorded in detail.  All diagnoses and 
associated symptomatology should be 
identified.  In a comprehensive report, 
and after review of the veteran's 
complaints and pertinent data from the 
claims folder, the examiner should 
provide an opinion, to the extent 
medically-possible, as to the veteran's 
level of functioning and the degree of 
impairment of the veteran to perform 
substantially gainful employment due 
solely to the service-connected PTSD.  
Impairment attributable to other non-
service connected disorders, if present, 
should also be specified.  The 
psychiatrist should also assign a 
numerical code under the Global 
Assessment of Functioning Scale (GAF) and 
include a definition of any numerical 
code assigned.  A complete rationale for 
all opinions expressed by the 
psychiatrist must be provided.   

3.  In addition, the RO should schedule 
the appropriate examinations to determine 
the severity of the veteran's right 
shoulder disability and hypertension 
disability.  The veteran's claims folder 
should be provided to the examiner(s) for 
review prior to the examination(s).  All 
indicated studies should be conducted.  
Regarding the right shoulder, the 
examination report should include a full 
description of the veteran's symptoms, 
clinical findings, and the degree of 
functional impairment shown.  The 
examiner(s) should comment on the 
capacity of the veteran to perform 
substantially gainful employment or daily 
activities.  All findings should be 
recorded in detail, including range of 
motion, recorded in degrees.  The 
presence or absence of painful motion, 
fatigability, incoordination, swelling, 
crepitus, atrophy, or disuse must be 
reported.  The examiner(s) should also 
provide reasons and bases for all 
diagnoses made.  Regarding the 
hypertension disability, the veteran's 
diastolic and systolic pressures should 
be recorded.  The examiner(s) should also 
describe any functional impairment the 
veteran may experience as a result of 
hypertension.  Comprehensive reports, 
which represent consideration of the 
aforementioned factors, as well as the 
history of the veteran's disabilities, 
should be provided. 

4.  The RO should then review the 
veteran's claims in light of all of the 
pertinent evidence of record and should 
fully address the issue of entitlement to 
service connection for diabetes mellitus, 
as well as the issues of entitlement to 
increased evaluations for PTSD, a right 
shoulder disability, and hypertension in 
accordance with the applicable provisions 
of 38 C.F.R. Parts 3 and 4.  If the 
veteran's claims remain in a denied 
status, he and his representative should 
be provided with a supplemental statement 
of the case, which includes all pertinent 
law and regulations, and a full 
discussion and explanation of action 
taken on the veteran's claim.  The 
applicable response time should be 
allowed.  

The case should then be returned to the Board, if in order, 
after compliance with customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran is advised that if he fails to report for an 
examination scheduled in conjunction with a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim will be denied.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals

 



